DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a control module” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
In para. [0093], the control module 260 corresponds to an iPRO series control module (e.g., 100 series, 200 series, 4 DIN series, 10 DIN series) by Dixell S.r.l., located in Pieve d'Alpago (BL) Italy. One example is an iPRO IPG115D control module. 
In para. [0152]; the control module corresponds to an Application Specific Integrated Circuit (ASIC); a digital, analog, or mixed analog/digital discrete circuit; a digital, analog, or mixed analog/digital integrated circuit; a combinational logic circuit; a field programmable gate array (FPGA); a processor circuit (shared, dedicated, or group) that executes code; a memory circuit (shared, dedicated, or group) that stores code executed by the processor circuit. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 9-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 11-12 of U.S. Patent No. 10,562,377 B2 in view of Zeigler et al. (US 2003/0201097 A1), hereinafter Zeigler.
As per independent claim 9, the patented claim teaches a method of operating a refrigeration system for a vehicle including a compressor in fluid communication with a condenser and an evaporator, the compressor including a variable speed motor and employing capacity modulation using refrigerant injection, and the condenser and the evaporator including variable speed fans, the method comprising: supplying power from a battery to the refrigeration claim 1, lines 1-14).
The patented claim not does explicitly teach the control module compares the one or more characteristics to respective values measured when the compressor is turned off and to respective values measured when the compressor is operating at full capacity, and to control one or more operating parameters of one or more of the compressor, the condenser, and the evaporator based on the comparison.
Zeigler teaches a method of operating a refrigeration system (10, fig. 1) for a vehicle having a refrigeration system (fig. 1) comprising a control module (30, fig. 1), wherein the control module receives electric power from at least one source of electric power (e.g. battery storage system 34, shore power 36 (i.e. connected to the electrical grid), or power from an auxiliary electric power unit 38) that is operable when an engine of the vehicle is not operating. Zeigler further teaches the refrigeration system may be operated at maximum capacity (i.e. compressor operating at full capacity) with the engine operating, and reduces one or more operating parameters (e.g. speed) of the compressor when lower capacity power sources (e.g. battery) are only available (para. [0032]; the control module 30 continuously monitors the source of the power whether the compressor is operating at full capacity or at minimum speed, thereby allowing the control module to reduce the speed of the compressor when the source of the power is switched to the battery. In para. [0010], the control module disables the refrigeration system (i.e. compressor is off) when the battery has been discharged a predetermined amount so that enough capacity is preserved in the battery to start the vehicle. In para. [0041], the control module 30 stops and starts the compressor to minimize the draw from the available power source (e.g. battery). Therefore, the control module 30 inherently monitors and compares a voltage of the battery to respective values measured when the compressor is operating at full speed, at minimum speed (i.e. turned off), or modulating (i.e. start and stop) in between the maximum or minimum speeds) in order to preserve enough capacity in the battery to start the vehicle or to limit the battery discharge level to extend the battery life (para. [0010]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to improve the refrigeration system for a vehicle of U.S. Patent No. 10,562,377 B2 by continuously monitor one or more characteristics (e.g. voltage) of the battery to respective values measured when the compressor is operating at full capacity, turned off, or at any capacity and control the refrigeration system (e.g. compressor) based on the comparison as taught by Zeigler to ensure the battery maintains the enough capacity to start the vehicle and to extend the battery life.

As per dependent claim 10, the details regarding the one or more characteristics of the battery and the one or more operating parameters are identical to the patented claim 2.

As per dependent claim 11, the details regarding controlling the one or more operating parameters in a predetermined order are taught by any one of the patented claims 7, 8, or 9.

As per dependent claim 12, the details regarding reducing a speed of the motor of the compressor based on the comparison are identical to the patented claim 3.

As per dependent claim 13, the details regarding the reducing a speed of a condenser fan based on the comparison are identical to the patented claim 4.

As per dependent claim 14, the details regarding the reducing a speed of a condenser fan based on the comparison are identical to the patented claim 5.

As per dependent claim 15, the details regarding the reducing a speed of a condenser fan based on the comparison are identical to the patented claim 6.

Regarding claim 16, the patented claim does not explicitly teach wherein the one or more sources of power include power from a utility received via a receptacle, the method further comprising: receiving power from the utility via a power cord connected between the receptacle and a wall outlet or charger of a building.
Zeigler teaches a method for operating a refrigeration system (10, fig. 1) for a vehicle comprising a control module (30, fig. 1), wherein the control module receives electric power from at least one source of electric power (e.g. battery storage system 34, shore power 36 (i.e. connected to the electrical grid), or power from an auxiliary electric power unit 38) that is operable when an engine of the vehicle is not operating. In this way, the control module prolongs operation of the refrigeration system during an engine off condition when interior cooling is required (paras. [0009], [0014], [0031]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for operating the refrigeration system for a vehicle of U.S. Patent No. 10,562,377 B2 as modified to receive power from various power sources including power from the utility (e.g. shore power connected to the electrical grid) as taught by Zeigler in order to allow the refrigeration system to operate regardless of whether the engine is turned on or off. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zeigler.
Regarding claims 1 and 9, Zeigler teachers a refrigeration system for a vehicle and a method for operating the refrigeration system for a vehicle including a compressor (14, fig. 1) in fluid communication with a condenser (16, fig. 1) and an evaporator (22; e.g. refrigerant-to-air heat exchanger; fig. 1), the compressor (14, fig. 1) including a variable speed motor (12, fig. 1) and employing capacity modulation using refrigerant injection (fig. 4-5; para.[0024], [0025]), and the condenser (16, fig. 1) and the evaporator (22, fig. 1) including variable speed fans (e.g. condenser fan; interior compartment fan; para.[0045]), the refrigeration system and the method comprising:
a battery (34, fig. 4) to supply power to the refrigeration system (10, fig. 1), the battery being charged by one or more sources of power including the vehicle (see at least para. [0009]); and 
a control module (30, fig. 4) to monitor one or more characteristics of the battery (34, fig. 4; see at least para. [0012]), compare the one or more characteristics to respective values measured when the compressor is turned off and to respective values measured when the Zeigler inherently teaches that the control module 30 monitors and compares a voltage of the battery to respective values measured when the compressor is operating at full speed, at minimum speed (i.e. turned off), or modulating (i.e. start and stop) in between the maximum or minimum speeds.) 

Regarding claims 2 and 10, Zeigler teacher the refrigeration system of claim 1 and the method of claim 9 as discussed above, wherein: 
the one or more characteristics of the battery (34, fig. 4) include a voltage of the battery, a current supplied by the battery (para. [0044]), an internal resistance of the battery [Note: the resistance can be found using Ohms Law: R = V / I], and a state of charge of the battery (para. [0010]); and
the one or more operating parameters include a speed of the motor of the compressor (62, 64, fig. 4), use of refrigerant injection (e.g. capacity) by the compressor (62, 64, fig. 4), a speed of a condenser fan, and a speed of an evaporator fan (e.g. interior fan; para.[0045]).

Regarding claims 3 and 11, Zeigler teacher the refrigeration system of claim 1 and the method of claim 9 as discussed above, wherein the control module controls the one or more operating parameters in a predetermined order (paras. [0040], [0045]-[0046]).

Regarding claims 4 and 12, Zeigler teacher the refrigeration system of claim 1 and the method of claim 9 as discussed above, wherein the control module reduces a speed of the motor (12, fig. 1) of the compressor (14, fig. 1) based on the comparison (para. [0037]).

Regarding claims 5 and 13, Zeigler teacher the refrigeration system of claim 1 and the method of claim 9 as discussed above, wherein the control module reduces a speed of a condenser fan based on the comparison (para. [0045]). 

Regarding claims 6 and 14, Zeigler teacher the refrigeration system of claim 1 and the method of claim 9 as discussed above, wherein the control module (30, fig. 4) stops use of refrigerant injection (e.g. capacity) by the compressor (62, 64, fig. 4) based on the comparison (figs. 4-5, paras. [0024], [0025], [0030])

Regarding claims 7 and 15, Zeigler teacher the refrigeration system of claim 1 and the method of claim 9 as discussed above, wherein the control module (30, fig. 4) sequentially turns off the compressor (14, fig. 1) and a condenser fan (para. [0037]) and then reduces a speed of an evaporator fan (e.g. interior fan) based on the comparison (para. [0045]). 

Regarding claims 8 and 16, Zeigler teacher the refrigeration system of claim 1 and the method of claim 9 as discussed above, wherein: 
the one or more sources of power (e.g. battery storage system 34, shore power 36 (i.e. connected to the electrical grid), or power from an auxiliary electric power unit 38) include power from a utility received via a receptacle (e.g. shore power 36, fig. 4); and the receptacle is e.g. shore power connected to the electrical grid) via a power cord connected between the receptacle and a wall outlet or charger of a building (paras. [0009], [0014], [0031]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lie et al. (US 10,059,172 B2) teaches air conditioning system for a hybrid vehicle and a method for controlling the air conditioning system wherein the controller detects a state of charge (SOC) of the battery, compares the SOC of the battery to a first threshold to determine whether to start an electric compressor or not (see at least fig. 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG H PARK whose telephone number is (571)272-4636.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CHANG H. PARK/
Examiner
Art Unit 3763



/EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763